Citation Nr: 0027035	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  94-42 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral leg 
problems.

2. Entitlement to service connection for right Achilles 
tendonitis.

3. Entitlement to service connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from August 1976 to 
August 1979 and from April 1984 to November 1985.

This case returned to the Board of Veterans Appeals (Board) 
from a remand dated in April 1999.  The requested development 
has been completed to the extent possible and the case has 
been returned for appellate consideration.  This appeal 
originates from a decision dated in November 1993 by the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that in May 2000, the RO granted service 
connection for a lumbar strain, secondary to the service-
connected bilateral pes planus with bilateral hallux 
abductovalgus deformity.



FINDING OF FACT

There is no competent evidence of record of a current 
bilateral leg disorder, right Achilles disorder or a left 
ankle disorder which are related to the appellant's period of 
active duty or a service-connected disability.



CONCLUSION OF LAW

The appellant's claims for service connection for a bilateral 
leg disorder, right Achilles tendinitis, and left ankle 
disorder are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Well Grounded Claims

Service Connection for a Bilateral Leg Disorder, Right 
Achilles Tendinitis, and a Left Ankle Disorder

Initially, the Board notes that while these issues were 
previously remanded, the Board, at that time did not 
specifically find that these issues were well grounded.  As 
such, this case is distinguished from the case of Campbell v. 
Gober, No. 98-215 (U.S. Vet. App. Sept. 21, 2000)(per curiam) 
and the Board proceeds with the decision below.

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Cambino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary symptoms, or any cough, etc., in service 
will permit service connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, etc., first shown as 
a clear-cut clinical entity, at some later date.  Idem.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added).  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.; See Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Upon careful consideration of the evidence of record in this 
case, the Board finds that the appellant has failed to submit 
evidence of well grounded claims for service connection for a 
bilateral leg disorder, right Achilles tendinitis, and a left 
ankle disorder.  As noted above, to meet the requirement of a 
well grounded claim such to allow for analysis of the merits 
of a claim for service connection, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown supra.  

The Board has carefully reviewed the entire record including 
the appellant's testimony offered at a hearing before a 
Hearing Officer in April 1994.  Although the appellant was 
seen during service for complaints of left ankle pain and 
right Achilles tendinitis, no significant pathology was 
identified and on service separation examination in May 1979, 
there were no complaints, findings or manifestations of a 
left ankle disability, right Achilles tendinitis or a 
bilateral leg disorder.  Furthermore, no abnormalities of the 
legs, right Achilles tendon or the left ankle were found on 
VA examination in October 1993.  Subsequent treatment reports 
reflect complaints for various disorders; however, these 
reports fail to reflect the presence of any current 
disability which has been related to the appellant's 
period of active duty.  In fact, on VA examination in January 
2000, after thorough physical examination, no evidence of a 
bilateral leg disorder was found.  The VA examiner further 
noted the following:

I do not feel that this patient has any 
ankle deformity.  ...one of the measures of 
the severe flat foot deformity is pain on 
the Achilles tendon, so this is more of a 
natural progression of a flat foot 
deformity and not a new problem.   

In view of these findings, the Board concludes that the 
presence of a current bilateral leg disorder and a current 
left ankle disability has not been shown.  Moreover, the 
reported Achilles symptomatology, as noted by the VA 
physician above, is considered to be part of the 
constellation of symptomatology associated with the service-
connected pes planus disability and not a separate entity.  

Although evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence and 
relationship between any disability and his service are found 
to be inherently incredible when viewed in the context of the 
total record.  While the appellant may be competent to offer 
evidence regarding symptoms, Savage v. Gober, 10 Vet. App. 
489 (1997), he is not competent to diagnose the presence of a 
current disability or to relate the presence of any current 
disability to any particular event or period of time.  Such a 
relationship, which involves a medical diagnosis, must be 
identified by an appropriate medical expert.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board has carefully considered the appellant's statements 
and testimony with respect to his claims; however, through 
these assertions alone, he cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to his 
current diagnosis and it's relationship to service because 
his current diagnosis and it's relationship to any causative 
factor or other disability, as noted above, is a medical 
conclusion and lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Consequently, lay assertions of medical etiology or diagnosis 
cannot constitute evidence to render a claim well grounded 
under section 5107(a).

Where claims are not well grounded VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claims; however, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the appellant has not notified VA of 
the existence of any additional evidence that, if obtained 
would well ground his claims.

In reaching this conclusion, the Board acknowledges that with 
respect to the well grounded analysis, the appellant's burden 
of persuasion is uniquely low.  However, there must be some 
basis to conclude that the appellant's claims are plausible 
or capable of substantiation.  In this case, the record 
provides no such basis.  See e.g. Hensley v. West 212 F3d. 
1255 (Fed. Cir. 2000). 


ORDER

The appeal is denied.



		
	JAMES W. ENGLE
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

